Citation Nr: 0334120	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
degenerative arthritis of the lumbosacral spine (back 
disorder). 



REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran was scheduled for a hearing at the RO on April 
11, 2003, before a Veterans Law Judge (VLJ).  He subsequently 
requested to reschedule his hearing.  In May 2003, the RO 
sent him and his attorney a letter requesting an explanation 
regarding the reason he could not attend his hearing.  The RO 
gave him 30-days to reply or his hearing request would be 
considered withdrawn.  He did not reply, as requested, or 
appear at his originally scheduled hearing.  So his travel 
Board hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(c) (2003).


REMAND

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2003), if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction (which, here, is the 
RO) for the necessary action.  In addition, the RO must 
provide the appellant a statement of the case (SOC) or 
supplemental statement of the case (SSOC) that "must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board."  See 38 C.F.R. 
19.29, 19.31 (2003).  

The Board, in a May 1999 decision, denied service connection 
for a back disorder.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court)-which dismissed the claim due to lack of 
jurisdiction on January 19, 2000.  In July 2001, the veteran 
again requested service connection for a back disorder.  And 
in September 2001, the RO denied his claim.  He then filed a 
timely notice of disagreement (NOD) and was issued an SOC in 
July 2002.

The applicable law states that, when a claimant requests that 
a claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made.  38 U.S.C.A. 
§ 5108, 7104(b); 38 C.F.R. § 20.1105.  The RO has neither 
considered whether new and material evidence has been 
received to reopen the previously denied claim nor provided 
the veteran a summary of the governing laws and regulations 
regarding petitions to reopen.  And this is the preliminary 
determination that must be made by the RO before reaching the 
full merits.  Moreover, this preliminary determination also 
affects the Board's legal jurisdiction to reach the 
underlying merits of the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the RO should 
issue the veteran and his attorney another SSOC.

Also, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The statutory and regulatory requirements resulting 
from the VCAA, along with applicable Court precedent, have 
not been completely satisfied.  This is particularly true 
insofar as the preliminary notice and development of the 
claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  So 
this case also must be returned to the RO for this reason.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107), 
are fully complied with and satisfied.

2.  Send the veteran and his attorney an 
SSOC addressing the preliminary issue of 
whether new and material evidence has 
been received to reopen the previously 
denied claim for service connection for a 
back disorder.  The SSOC must include a 
summary of all the pertinent evidence of 
record and citations to the applicable 
legal criteria governing petitions to 
reopen previously denied claims, 
including 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156.  The SSOC also must 
contain a discussion of the reasons and 
bases for the decision.  Once issued, 
give the veteran and his attorney an 
opportunity to respond to the SSOC before 
returning the case to the Board for 
further appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




